Order denying appEcation for peremptory order of mandamus reversed on the law and not in the exercise of discretion, with costs, and motion granted, with ten doEars costs and disbursements. The operation of the injunction wiE be stayed for a reasonable time to be fixed in the order. The operation of buses is illegal unless a franchise has been granted by the public authorities. (Huff v. Tri-Boro Coach Corp., N. Y. L. J. September 29, 1934; Bogart v. Walker, 231 App. Div. 499.) Lazansky, P. J., Young, Hagarty and Scudder, JJ., concur; Carswell, J., not voting. Settle order on notice.